Citation Nr: 0813148	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for Meniere's Disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1961 to January 
1964.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In January 2007, the Board remanded this matter for further 
development.  


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran incurred a hearing loss disorder 
during service.      

2.	There is an approximate balance of positive and negative 
medical evidence that does not satisfactorily prove or 
disprove that the veteran incurred tinnitus during service.  

3.	The preponderance of the evidence indicates that the 
veteran's Meniere's Disease is not related to service.    


CONCLUSIONS OF LAW

1.	A bilateral hearing loss disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).  

2.	A tinnitus disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  

3.	Meniere's Disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
hearing loss, tinnitus, and Meniere's Disease.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2004, April 2007, and September 
2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And in the 
January 2004 letter, VA provided notification to the veteran 
prior to the initial adjudication of his claims in April 
2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in April 2004.  See 
Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will grant the veteran's claims for hearing loss and 
tinnitus.  Therefore, no prejudice from untimely notice can 
result for these claims.  Moreover, any defect with regard to 
notice can be rectified by the RO when effectuating the 
awards of service connection.  With regard to the claim for 
service connection for Meniere's Disease, the Board will deny 
the veteran's claim.  No increased rating or effective date 
will be assigned therefore.  So no prejudice can result from 
the late notice for this claim either.  Given the absence of 
harmful error here, the Board finds the untimely notice of no 
consequence in this matter.    

VA satisfied VCAA notification requirements in this matter.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims that service caused him to incur hearing 
loss, tinnitus, and Meniere's Disease.  In the April 2004 
rating decision on appeal, the RO denied the veteran's 
claims.  For the reasons set forth below, the Board partly 
disagrees with that decision - the Board finds service 
connection unwarranted for Meniere's Disease, but finds 
service connection warranted for hearing loss and tinnitus.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  See also Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In assessing the veteran's service connection claim for 
bilateral hearing loss, the Board must first determine 
whether the veteran has a hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385 
(2005).  Thereunder, a hearing disability will be determined 
where any of the following threshold measures has been found:  
where the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.         

In this matter, VA and private medical records reflect 
diagnoses of hearing loss, tinnitus, and Meniere's Disease.  
Moreover, the March 2007 audiology report of record 
indicates, in each ear, auditory thresholds of 40 decibels or 
higher in all noted frequencies.  38 C.F.R. § 3.385.  As 
such, the record demonstrates that the veteran has current 
hearing loss, tinnitus, and Meniere's Disease.  Pond, 12 Vet. 
App. at 346.    

The Board must now address whether these disorders relate to 
service.  In doing so, the Board will address below the 
veteran's hearing loss and tinnitus separately from his 
Meniere's Disease   

	Hearing Loss and Tinnitus

The Board finds the medical evidence of record to be in 
equipoise on the issue of whether hearing loss and tinnitus 
were incurred in service.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).    

The evidence against the veteran's service connection claims 
for hearing loss and tinnitus consists of service medical 
records and a March 2007 VA compensation examination opinion.  
The VA examiner found that the veteran's disorders likely did 
not relate to service because in-service audiogram testing 
indicated normal hearing, and because the veteran exposed 
himself to acoustic trauma following service while working as 
a civilian police officer.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  Moreover, service medical 
records show no complaints, treatment, or diagnoses for ear-
related disorders, and the earliest medical evidence of 
hearing loss or tinnitus is found in an October 2000 letter 
from the veteran's private physician, dated over 35 years 
following the veteran's discharge from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  

The evidence supporting the veteran's claims consists of a 
private medical opinion and a VA compensation examination 
opinion.  In November 2003, the veteran's private physician 
stated that the veteran incurred his disorders in service due 
to exposure to weapons fire and to acoustic trauma associated 
with aircraft.  This examiner noted what the record 
demonstrates - the veteran served with the Special Security 
Unit of the Executive Flight Detachment, a position which 
presumably entailed exposure to acoustic trauma associated 
with aircraft and weapons training.  The record indicates, 
moreover, that the private physician had been treating the 
veteran since as early as October 2000.  See Bloom, supra.  
In April 2007, the VA examiner stated that "the likelihood 
is probably 50/50" that service related to the veteran's 
hearing loss.  In effect, the VA examiner found it as likely 
as not likely that service related to current hearing loss.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This examiner 
then stated that tinnitus is likely related to hearing loss.

The Board has reviewed this conflicting evidence.  After 
doing so, the Board cannot find that the evidence 
preponderates against the veteran's service connection claims 
for hearing loss and tinnitus.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim for benefits the 
evidence must preponderate against that claim).  This is an 
appropriate case, therefore, in which to grant service 
connection by invoking VA's doctrine of reasonable doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      

	Meniere's Disease

By contrast, the medical evidence of record preponderates 
against the service connection claim for Meniere's Disease.  
Though the record demonstrates that the veteran has current 
Meniere's Disease, an award of service connection is 
unwarranted for Meniere's Disease because the record 
indicates that this disorder is unrelated to service.  

The evidence addressing this issue is the same as that 
addressing the other two service connection claims here.  The 
private examiner, in his November 2003 letter, supports the 
veteran's claim to service connection, while the March 2007 
VA examiner does not.  These opinions are persuasive, and are 
of similar probative value - one is issued by the veteran's 
personal physician (presumably familiar with the veteran's 
disorder), while the other opinion is issued by a VA examiner 
who had reviewed the claims file.  See Evans and Bloom, both 
supra.  

What is different with respect to this claim is that the 
April 2007 VA examiner - the one who found it as likely as 
not likely that service related to hearing loss and tinnitus 
- clearly stated that service did not relate to Meniere's 
Disease.  And he supported his opinion with a rationale.  He 
stated that Meniere's Disease "would be unrelated to service 
as [Meniere's Disease] is not caused by acoustic trauma[.]"  
See Bloom, supra.  The Board notes, moreover, that this 
examiner is a specialist in otolaryngology, while the March 
2007 VA examiner is an audiologist.  By contrast, the 
veteran's private physician is a pathologist.  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based on 
the recitations of a claimant); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a medical opinion based on unsubstantiated 
history, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty 
needed for a service connection finding).

As such, the Board finds that the medical evidence of record 
preponderates against the veteran's service connection claim 
for Meniere's Disease.  See Alemany, supra.  As the 
preponderance of the evidence is against that claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Service connection for hearing loss is granted.  

2.	Service connection for tinnitus is granted.  

3.	Service connection for Meniere's Disease is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


